PER CURIAM.
We have considered the record, briefs and oral arguments and find no error in the proceedings below. The judgment of the trial court is presumed to be correct and although there are conflicts in the testimony, the trial judge was in a far better position to judge the credibility of the witnesses than is the appellate court. *468The evidence is sufficient to support the findings and conclusions of the trial court and therefore his final judgment and order on defendant’s motion to vacate the final judgment are affirmed. See Cook v. Cook, Fla.App. (1st), 305 So.2d 12, and Belin v. Sanchez, Fla.App., 101 So.2d 64.
BOYER, C. J., and RAWLS and Mc-CORD, JJ., concur.